NUMBERS
                                 13-15-00218-CV
                                 13-15-00237-CV

                           COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

CITY OF PORT ISABEL, TEXAS,                                              Appellants,
MARIA DE JESUS GARZA,
GUILLERMO TORRES AND JOE E. VEGA,

                                          v.

JUAN JOSE “JJ” ZAMORA, SR.
AND MARTIN C. CANTU,                                                      Appellees.


                  On appeal from the 444th District Court
                       of Cameron County, Texas.


                                     ORDER
              Before Justices Garza, Benavides and Perkes
                            Order Per Curiam
      Appellants, the City of Port Isabel, Texas, Maria de Jesus Garza, Guillermo Torres

and Joe E. Vega, have perfected two appeals of orders rendered in trial court cause
number 2015-DCL-2342-H. Attorney Humberto Silva, purporting to represent appellants,

has filed a “Motion to Show Authority to Act” in which he requests that we abate the

appeals and remand to the trial court for determination as to whether attorneys Robert L.

Colllins, Audrey Guthrie and Christopher D. Lewis have authority to bring these appeals

on behalf of appellants. See TEX. R. CIV. P. 12.

      Having reviewed the motion, we hereby ORDER that Robert L. Colllins, Audrey

Guthrie and Christopher D. Lewis file any response to the motion with this Court on or

before Thursday, July 2, 2015.

      IT IS SO ORDERED.

                                                   PER CURIAM


Delivered and filed the
25th day of June, 2015.




                                            2